Citation Nr: 1046890	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  03-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
residuals of histiocytic lymphoma of the stomach (non- Hodgkin's 
lymphoma), status post Billroth I antrectomy with vagotomy 
procedure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to December 
1966.

This appeal arises from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
residuals of histiocytic lymphoma of the stomach, a form of non-
Hodgkin's lymphoma. A noncompensable rating was assigned.

Subsequently in a January 2003 rating decision, the RO assigned 
an initial 20 percent rating for residuals of histiocytic 
lymphoma.

The Board of Veterans' Appeals (Board) remanded the claim for a 
higher initial rating in November 2004 and October 2006.  The 
development ordered has been completed.  

The veteran's representative in the October 2006 informal 
hearing presentation raised claims for an earlier 
effective date for service connection for the residuals of 
gastric resection for treatment of non-Hodgkin's lymphoma 
and whether there is clear and unmistakable error in a May 
1982 rating decision. Those issues have not been 
adjudicated by the RO. They are referred to the RO for 
appropriate action.

The issues of the initial ratings for residuals of pulmonary 
emboli, surgical scar and chronic venous insufficiency of the 
lower extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's residuals of histiocytic lymphomas of the 
stomach (non- Hodgkin's lymphoma), status post Billroth I 
antrectomy with vagotomy procedure include a surgical scar, 
pulmonary emboli, chronic venous insufficiency of the lower 
extremities and gastrointestinal complaints.  

2.  The Veteran's residuals of histiocytic lymphomas of the 
stomach (non- Hodgkin's lymphoma), status post Billroth I 
antrectomy with vagotomy procedure, do not produce circulatory 
symptoms after meals with diarrhea and weight loss.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for 
gastrointestinal residuals of histiocytic lymphomas of the 
stomach (non- Hodgkin's lymphoma), status post Billroth I 
antrectomy with vagotomy procedure have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7308 and 38 C.F.R. § 4.117, Diagnostic Code 7715 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Since this 
appeal is of the initial rating, no further notice is required 
under this law.

The duty to assist is met here as the relevant records, and 
medical opinions have been obtained, and no additional evidence 
has been identified to obtain.  



Increased Rating for Residuals of Histiocytic Lymphomas

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Each disability must be viewed in 
relation to its history, and the limitation of activity imposed 
by the disabling condition should be emphasized.  38 C.F.R. § 
4.1.  Further, examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Schedule for Rating Disabilities provides that Non-Hodgkin's 
lymphoma, is rated as 100 percent until a period of six months 
after the cessation of treatment.  Six months after the 
discontinuance of such treatment, if there has been no local 
recurrence or metastasis, it is to be rated on residuals.  
38 C.F.R. § 4.117, Diagnostic Code 7715 (2010).  

May 2001 VA examination report demonstrates that many years 
earlier, the Veteran underwent surgery, radiation therapy and six 
courses of chemotherapy.  Since completion of that treatment he 
has been symptom free.  His oncologist in April 2001 noted no 
recurrence and the Veteran was considered cured.  Since it has 
been more than six months since his treatment ceased his lymphoma 
will be rated based on residuals.  

The first step in addressing the Veteran's claim for a higher 
initial rating is to determine what his residuals of histiocytic 
lymphoma include.  

A review of his medical history indicates the following:  

He was admitted to Baptist Memorial Hospital on August 10, 1980 
for treatment of a bleeding gastric ulcer.  He was endoscoped and 
biopsy revealed a benign gastric ulcer.  

Ten days later he returned to the hospital after feeling dizzy, 
having shortness of breath and passing out.  A VQ scan revealed 
multiple perfusion abnormalities consistent with pulmonary 
emboli.  Based on his history of peptic ulcer disease, 
anticoagulation was contraindicated.  A Mobin Udin umbrella was 
inserted in the inferior vena cava.  Workup for the etiology of 
pulmonary emboli with echocardiogram and Doppler studies in the 
lower extremities did not reveal a source and it was felt to be 
most likely secondary to his hypercoagulable state.  

A December 1980 letter from Dr. Levinson indicates that after the 
insertion of the umbrella, the Veteran developed peripheral edema 
in his legs.  The Veteran was noted to have severe venous 
insufficiency, complicated by his peptic ulcer disease.  

In February 1981 the Veteran was admitted to VA hospital with 
sharp right lower quadrant pain and black tarry diarrhea.  A 
history of peptic ulcer disease since 1970 and hemorrhagic peptic 
ulcer disease with subsequent pulmonary embolus in August 1980 
was noted.  An antrectomy and vagotomy with Billroth I 
anastomosis was performed.  Microscopic study of the tissue 
removed was first diagnosed as showing Hodgkin's disease which 
was later changed to histiocytic lymphoma.  

In November 2002 the Veteran was examined by VA to determine what 
his residuals were of his lymphoma.  At that time, the Veteran 
reported regular bowel movements.  His weight was stable.  He had 
nausea every now and then.  He denied abdominal cramps or colic.  
He had a good appetite.  He sometimes took antacids before he ate 
to avoid symptoms which seemed to help somewhat.  He denied any 
dysphagia.  Examination found no signs of weight gain or loss.  
There were no obvious signs of anemia.  There was a healed 
surgical scar in the midline veering to the left of the umbilicus 
that was 22 centimeters.  The scar was not tender.  The diagnosis 
was history of gastric non-Hodgkin's lymphoma, histiocytic 
lymphoma, status post subtotal gastrectomy and chemotherapy and 
radiation therapy with residual gastrointestinal complaints, as 
noted above.  

An April 2005 VA examination report includes the Veteran's report 
of symptoms of nausea which occurred daily and vomiting about 
twice per week.  He denied hematemesis and melena. He reported 
regular bowel movements.  He denied hypoglycemic reactions after 
meals.  He denied having any abdominal colic or cramps.  He did 
report abdominal pain which is periumbilical, intermittent and 
occurred two to three times per week, but was improved with 
medications.  

The VA examiner also opined that the Veteran's pulmonary embolism 
was at least as likely as not secondary to his lymphoma due to 
his hypercoagulable state.  The IVC filter placement was the 
cause of his lower extremity problems.  

In March 2009, the VA examiner reviewed the claims folder after 
additional records were obtained and again rendered an opinion 
that his pulmonary embolism was secondary to hypercoagulable 
state secondary to histiocytic lymphoma.  She again offered that 
the Veteran's chronic venous insufficiency and venous stasis were 
related to IVC filter placement.  

Based on the evidence of record the Veteran's residuals of 
lymphoma include pulmonary emboli, chronic venous insufficiency 
of the lower extremities, surgical scar and gastrointestinal 
symptoms.  

Currently, the RO only has rated the Veterans' gastrointestinal 
residuals, which has been accomplished under Diagnostic Code 
7308.  The RO has not addressed the issue of the initial rating 
for either residuals of pulmonary emboli, surgical scar or 
chronic venous insufficiency of the lower extremities.  Those 
disorders are not rated under Diagnostic Code 7308, but under 
different rating codes.  For that reason the evaluation of his 
gastrointestinal symptoms under Diagnostic Code 7308 will not be 
affected by those ratings and consequently are not inextricably 
intertwined.  The initial rating for residuals of pulmonary 
emboli, chronic venous insufficiency and surgical scar are 
addressed in the remand below.  

The Veteran's gastrointestinal symptoms are rated under the 
criteria for evaluating postgastrectomy syndrome.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (2010).  This code provides as 
follows:

Severe; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and 
anemia; 60 percent.  

Moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight 
loss, 40 percent.  

Mild; infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous 
mild manifestations; 20 percent.  

The evidence does not demonstrate the Veteran has circulatory 
symptoms after meals, or that he has diarrhea and weight loss.  

November 2002 examination found the Veteran's weight was stable.  
In April 2005 he denied hypoglycemia reactions after meals.  He 
had intentionally lost weight and was following Weight Watcher's 
Plan.  Over the last six months he had regained the 30 pounds and 
five more.  He did, however, complain of daily indigestion 
associated with heartburn.  

In a claims file review by a VA physician in March 2009, she 
noted the Veteran had denied hypoglycemic reactions and 
circulatory disturbances after meals.  

Review of the VA outpatient treatment records likewise reveals no 
treatment for circulatory disturbance or hypoglycemic reactions.  

Given the absence of evidence reflecting the presence of weight 
loss, or circulatory symptoms after meals, the preponderance of 
the evidence is against the claim for a higher initial rating for 
gastrointestinal residuals of histiocytic lymphoma.  


ORDER

A higher initial rating than 20 percent for gastrointestinal 
residuals of histiocytic lymphoma of the stomach (non- Hodgkin's 
lymphoma), status post Billroth I antrectomy with vagotomy 
procedure, is denied.  


REMAND

The appropriate initial ratings for the residuals of the 
Veteran's histiocytic lymphoma, consisting of pulmonary emboli, 
chronic venous insufficiency of the lower extremities and 
surgical scar have not been addressed by the RO.  This should be 
accomplished before the Board enters its determination.  

Accordingly, the case is REMANDED for the following actions:

After undertaking appropriate development, 
including obtaining any treatment records, 
and/or conducting necessary examinations, 
the RO should adjudicate the claim for 
initial ratings for the service-connected 
residuals of histiocytic lymphoma, 
consisting of the residuals of pulmonary 
emboli, chronic venous insufficiency of 
the lower extremities, and surgical scars.  
If the Veteran is dissatisfied with any 
rating assigned, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


